Lindsay, J.
Upon two notes for the sum of one thousand dollars each, payable in the State of Hew York, suit was brought by the defendants in error against the plaintiff in *665error, to which a plea was interposed to defeat the recovery of the accrued interest, because of the prevalence of a state of war between the citizens of the State of Texas and the citizens of the United States, which put it out of the power of the obligor to make payment. A demurrer to the plea was sustained by the cornt below, and rightfully. The defense has no merit as a matter of law, nor can it find any foundation in equity. In a time of war, in which parties to contracts are in hostility to each other, the judicial enforcement of contracts is in abeyance, but their obligation does not cease; and, with the restoration of peace, the remedy revives, and is restored to all its pristine vigor with it. This seems to be too obvious to require the citation of any authority in its support. The point, liowever, was learnedly elaborated and determined by the distinguished Chief Justice Chase, in the Circuit Court of the United States, at Baleigh, Horth Carolina, and may now be considered as, in effect, definitely settled. The judgment of the District-Court is affirmed.
Affirmed.